NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         APR 14 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICH SCHICK; CHERYL HUBER,                      No.   18-56438
                                                      18-56595
                Plaintiffs-Appellants,
                                                D.C. No.
 v.                                             5:17-cv-02512-VAP-KK

BMW OF NORTH AMERICA, LLC,
                                                MEMORANDUM*
                Defendant-Appellee.

                   Appeal from the United States District Court
                        for the Central District of California
                Virginia A. Phillips, Chief District Judge, Presiding

                           Submitted February 5, 2020**
                              Pasadena, California

Before: THOMAS, Chief Judge, and WARDLAW and NGUYEN, Circuit Judges.

      Rich Schick and Cheryl Huber appeal the district court’s grant of summary

judgment and award of costs in favor of BMW of North America, LLC (BMW).

As the parties are familiar with the facts, we do not recount them here. We have

jurisdiction under 28 U.S.C. § 1291. “We review de novo a district court’s grant of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment,” Sierra Med. Servs. All. v. Kent, 883 F.3d 1216, 1222 (9th Cir.

2018), and “review an award of costs for abuse of discretion,” LSO, Ltd. v. Stroh,

205 F.3d 1146, 1160 (9th Cir. 2000). We affirm.

      1. Schick and Huber bring three claims relating to BMW’s alleged failure to

repair their car’s windows: (1) a claim under the Song-Beverly Consumer

Warranty Act, Cal. Civ. Code § 1793.2(d)(2), which states that, in the event BMW

could not “service or repair” the car “to conform to the applicable express

warranties,” BMW was required to “either promptly replace the new motor vehicle

. . . or promptly make restitution;” (2) a claim for breach of implied warranty, Cal.

Civ. Code § 1791.1(a); and (3) a claim for breach of express warranty, Cal. Civ.

Code § 1791.2(a).

      Under California law, these claims are subject to a four-year statute of

limitations period that commences when the action accrues. Cal. Com. Code

§ 2725(1); see also Mexia v. Rinker Boat Co., 174 Cal. App. 4th 1297, 1305–06

(2009) (“[T]he statute of limitations for an action for breach of warranty under the

Song-Beverly Act is governed by . . . section 2725 of the California Uniform

Commercial Code.”). However, under California’s so-called “discovery rule,” this

four-year statute of limitations begins to run only “when the breach is or should

have been discovered.” Cal. Com. Code. § 2725(2); see Krieger v. Nick Alexander

Imports, Inc., 234 Cal. App. 3d 205, 216–18 (1991) (applying the discovery rule to


                                          2
claims for a breach of warranty and other Song-Beverly Act claims). The

California Supreme Court has explained that, under this discovery rule, “[o]nce the

plaintiff has a suspicion of wrongdoing, and therefore an incentive to sue, she must

decide whether to file suit or sit on her rights.” Jolly v. Eli Lilly & Co., 44 Cal. 3d
1103, 1111 (1988).

      There is no genuine dispute of material fact as to when Schick and Huber

first suspected that BMW could not repair their car’s windows. Huber stated in a

deposition that in May 2013, more than four years before she filed suit, she

suspected BMW could not fix the windows. Furthermore, in a declaration

submitted to the district court, Schick admitted that he “experienced ongoing

issues” with the car’s windows. Thus, a reasonable juror would be compelled to

conclude that Schick became aware of the problems with the car as Huber

discovered them, and therefore shared her suspicions as of May 2013. Because

they did not initiate this action until November 2017, their claims are time-barred.

      Schick and Huber’s argument that BMW is estopped from asserting a statute

of limitations defense is unavailing. “[T]he inadequacy of [BMW’s] repairs, or the

falsity of [BMW’s] . . . representations, [did not] remain[] hidden until after the

limitations period had passed.” Lantzy v. Centex Homes, 31 Cal. 4th 363, 385

(2003). Rather, Huber and Schick first suspected BMW could not repair the car

windows in May 2013. Furthermore, contrary to Schick and Huber’s contentions,


                                           3
there are no grounds for tolling the statute of limitations. Schick and Huber have

not introduced any evidence that BMW fraudulently stated that it had repaired the

windows, and they previously dismissed their fraud claim against BMW. Cf.

Grisham v. Philip Morris U.S.A., Inc., 40 Cal. 4th 623, 637 (2007) (stating that

tolling is available where the defendant has committed fraud).

      2. Under California Civil Code § 1793.2(b), BMW was obligated to

“service[] or repair[] [the car’s windows] so as to conform to the applicable

warranties within 30 days.” Schick and Huber claim that BMW violated this

statutory provision because the car windows did not work for a total of more than

30 days. However, under any reasonable reading of the statute, § 1793.2(b)

requires only that BMW complete any single repair attempt within 30 days.

Because BMW never took longer than 30 days to complete any single repair

attempt, this claim fails as a matter of law.

      3. The district court did not abuse its discretion in awarding costs against

Schick and Huber. Under 28 U.S.C. § 1920(2), the clerk of the court may tax costs

for “[f]ees for printed or electronically recorded transcripts necessarily obtained for

use in the case.” The $456.75 fee for Schick’s deposition was “necessarily”

incurred as part of obtaining the deposition, id., even though Schick cancelled it

after it was noticed. Furthermore, the $195.00 fee for the court reporter’s time

transcribing Huber’s deposition is precisely the sort of expense contemplated by


                                           4
§ 1920(2). See C.D. Cal. R. 54-3.5(b) (permitting the prevailing party to recover

the “reasonable fees of a stenographic reporter”).

      AFFIRMED.




                                         5